Citation Nr: 0532887	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  00-20 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from April 1974 to January 
1980.  He also served in the South Carolina National Guard 
from March 1980 to March 1984, and from September 1984 to 
September 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the claims file shows that at the time of the May 
2000 rating decision, service medical records from 1974 to 
1980 were reviewed and were then of record. 

This appeal was remanded in April 2005 so that the RO could 
obtain the veteran's Social Security Administration records.  
When the claims file was returned to the Board after the 
ordered development the service medical records were not 
within the claims file.

In view of the foregoing and under the duty to assist, this 
case is remanded for the following action:

The RO must associate the veteran's 
service medical records with the claims 
file and return the file to the Board.



The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

